    Case: 5:19-cv-00445-CHB Doc #: 1 Filed: 11/12/19 Page: 1 of 5 - Page ID#: 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   LEXINGTON DIVISION

DANA INCORPORATED
500 Techwood Drive
Danville, Kentucky 40422,
                                                  : Case No.
                Plaintiff,
                                                   :   Judge
         v.

INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE AND                         : COMPLAINT
AGRICULTURAL IMPLEMENT
WORKERS OF AMERICA,LOCAL
UNION NO.3062
151 Maddox-Simpson Parkway
Lebanon, Tennessee 37090-5345,

               Defendant.



         1.    Dana Incorporated ("Dana" or "the Company")files this action to vacate an

arbitration award issued on October 17, 2019 by Arbitrator Daniel M. Kininmonth.

                                 JURISDICTION AND VENUE

        2.     This Court has federal question jurisdiction under Section 301 of the Labor-

Management Relations Act of 1947, as amended, 29 U.S.C. § 185.

        3.     This Court has venue under 28 U.S.C. § 1391(b)(2) and 29 U.S.C. § 185 because

the events giving rise to this claim occurred in this judicial district and the defendant is "engaged

in representing or acting for employee members within the geographic scope of this district

division."




26155526.1
   Case: 5:19-cv-00445-CHB Doc #: 1 Filed: 11/12/19 Page: 2 of 5 - Page ID#: 2



                                         THE PARTIES

        4.    Dana is an employer in an industry affecting interstate commerce under 29 U.S.C.

§§ 152 and 185. It is a corporation under the laws of the State of Delaware with its principal

place of business in Maumee, Ohio. Dana operates a plant in Danville, Kentucky ("Danville

Plant").

        5.     The International Union, United Automobile, Aerospace and Agricultural

Implement Workers of America, Local Union No. 3062("the Union") is an unincorporated

association and a labor organization representing employees in an industry affecting commerce

under 29 U.S.C. §§ 152(5) and 185. The Union is the exclusive representative of certain

Danville Plant employees.

                                             FACTS

        6.     Dana and the Union are parties to a collective bargaining agreement("CBA"),

effective June 1, 2017 through August 18, 2021, that governs the terms and condition of

employment for a representative unit of Danville Plant employees. True and accurate copies of

relevant portions of the CBA are attached as Exhibit A.

        7.     Article 25 of the CBA sets forth the grievance process for resolving disputes

between Dana and the Union. If the Union is dissatisfied with the outcome of the grievance

process, it may submit the matter to arbitration.

        8.     The "Arbitration Rules" provision in Article 26 of the CBA provides that the

arbitrator "shall have no right to change, add to, subtract from, or modify any terms of this

Agreement and Supplements thereto or to establish or change any wage rates except for newly

created classifications." (Ex. A, pp. 59-60).

        9.     Dana and the Union are parties to a last chance agreement("LCA"), executed

November 1, 2017, that covers the terms and conditions of Union member and Danville Plant

                                                    2
26155526.1
    Case: 5:19-cv-00445-CHB Doc #: 1 Filed: 11/12/19 Page: 3 of 5 - Page ID#: 3



employee Brandon Akerman's employment. A true and accurate copy of the LCA is attached as

Exhibit B.

         10.    Dana and the Union modified the CBA for Mr. Akerman by entering into the

LCA.

         11.    The LCA reads, in part,"1. You are expected to adhere to the general plant safety

rules and general rules of conduct as well as the attendance policy. ... 5. In the event you violate

the terms of this LCA and your employment is terminated, you will not have access to the

grievance procedure unless there is a question regarding the legitimacy of the termination. ...

Full compliance with the requirements of this agreement constitutes your conditions of continued

employment. Failure to comply with all of the terms and conditions will result in discharge."

(Ex. B).

         12.    On May 21, 2018, Mr. Akerman committed conduct that violated the LCA.

         1 3.   One May 22, 2018, Dana terminated Mr. Akerman for violating the LCA.

         14.    The Union grieved Mr. Akerman's termination. Dana denied the grievance

 because Mr. Akerman had violated the LCA. The Union ultimately appealed the matter to

arbitration. True and accurate copies of the grievance documents are attached as Exhibit C.

         15.    The arbitration hearing occurred on May 21, 2019 before Arbitrator Kininmonth.

Dana contended that Mr. Akerman had violated the LCA and, if Arbitrator Kininmonth agreed

there had been a violation, he was bound to uphold the termination. The parties later submitted

 briefs supporting their respective positions. Dana's brief is attached as Exhibit D; the Union's

 brief is attached as Exhibit E.

         16.    Arbitrator Kininmonth issued an award on October 17, 2019, a true and accurate

 copy of which is attached as Exhibit F.



                                                 3
 26155526.1
   Case: 5:19-cv-00445-CHB Doc #: 1 Filed: 11/12/19 Page: 4 of 5 - Page ID#: 4



        17.    Arbitrator Kininmonth concluded that the LCA was binding on Mr. Akerman, that

he had violated it, and that he received an adequate due process opportunity to respond.

        18.    Nonetheless, Arbitrator Kininmonth sustained the Union's grievance and made

the following award: "The grievance is sustained. Grievant's discharge under the Last Chance

Agreement was not based on 'Just Cause.' Grievant's termination is hereby vacated. The

Grievant will be reinstated to his former position of Production Team Member (Gasketmaker)

effective May 22, 2018." (Ex. F, p. 33)

      THE ARBITRATOR ACTED OUTSIDE HIS AUTHORITY AND FAILED TO
            CONSTRUE OR APPLY PROPERLY THE CBA AND LCA

        19.    Arbitrator Kininmonth acted outside his authority and failed to construe or apply

properly the CBA and LCA when he unilaterally added to or modified the express terms of the

LCA to include a "just cause" standard that differs from the LCA's mutually agreed standard.

        20.    Arbitrator Kininmonth acted outside his authority and failed to construe or apply

properly the CBA and LCA when he found Mr. Akerman violated the LCA but did not uphold

his termination and instead ordered his reinstatement.

        21.    Arbitrator Kininmonth ignored and contradicted the unambiguous, express terms

of the LCA,exceeding the powers granted to him in Article 26 of the CBA.

        22.    Arbitrator Kininmonth's critical conclusions further reflect a manifest disregard

of applicable law and are not tied to the language of the LCA,further proving he exceeded his

authority.

        23.    Arbitrator Kininmonth's award was not drawn from the essence of the CBA and

LCA.

        24.    Because the Arbitrator exceeded his legal authority and contractual authority, the

award should be set aside and vacated.


                                                4
26155526.1
   Case: 5:19-cv-00445-CHB Doc #: 1 Filed: 11/12/19 Page: 5 of 5 - Page ID#: 5



        WHEREFORE,Plaintiff Dana Incorporated requests that this Court:

                   (a)       set aside and vacate the award issued by Arbitrator Kininmonth on
              October 17, 2019;

                   (b)      issue a decision denying the Union's grievance against the
              Company; and,

                    (c)      award any other relief this Court deems proper.



                                                  Respectfully submitted,


                                                  /s/Brian G. Dershaw
                                                  Brian G. Dershaw
                                                  Taft Stettinius & Hollister LLP
                                                  425 Walnut Street, Suite 1800
                                                  Cincinnati, Ohio 45202
                                                  Tel: (513) 381-2838
                                                  Fax:(513) 381-0205
                                                   bdershaw@taf tlaw.com

                                                  Attorney for Plaintiff




                                              5
26155526.1
